Exhibit 10.1
Summary of Non-Employee Director Compensation

Annual Cash Retainer Fee       $68,000       Lead Director Additional Annual
Cash Retainer $25,000       Annual Equity Retainer (in common stock equivalent)†
$110,000   Annual Retainer - Committee Member:       Audit $12,000   Leadership
Development and Compensation Committee $6,000       Nominating/Corporate
Governance Committee $6,000   Additional Annual Retainer for Committee Chairs:  
    Audit $15,000       Executive $15,000       Leadership Development and
Compensation $15,000       Nominating/Corporate Governance $15,000   Subsidiary
Board Retainers:*       Annual Retainer- Subsidiary Board Member** $9,000      
Additional Annual Retainer- Subsidiary Board Lead Director*** $15,000

In the event of extraordinary circumstances resulting in an excessive number of
Board or Committee meetings beyond the typical number of meetings of a Board or
Committee in a given year, the Board retains discretion to pay an additional per
meeting fee of $1,500 to each attending non-employee director that is a member
of such Board or Committee.

† The number of shares to be based upon the closing price of a share of the
Company’s common stock on the date of the grant.

* Subsidiary Boards include the Boards of Directors for New Jersey Natural Gas,
NJR Energy Services, NJR Clean Energy Ventures and NJR Energy Investments.

**Subsidiary Board Member Annual Retainers and any additional meeting fees are
based upon each member only being compensated for one meeting when joint Boards
of Directors meetings occur.

***Lead Directors of more than one subsidiary Board will only be paid a single
annual retainer fee of $15,000 for service as Lead Director on those Boards.

--------------------------------------------------------------------------------